DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.
Applicant’s election without traverse of Invention 1, claims 1-18 in the reply filed on 02/25/2021 is acknowledged. The restriction requirement is made final. 
Response to Amendment
The Amendment filed on 09/01/2021 has been entered. Claims 1-2 and 5-22 remain pending in the application with claims 19-20 withdrawn from further consideration. 
Applicants amendments to the claims and specification have overcome the claim rejections previously set forth in the Non-Final Office Action mailed on 06/03/2021.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 and 14 each set forth requirements for the concentration gradients to be stepwise. Applicant’s amendments to claim 1 require a continuous concentration gradient. It is unclear how the concentration gradient’s described in claims 13 and 14 can be both stepwise and continuous and the claim is therefore indefinite. 
Claim 22 requires a dopant of formula 1A-1 that includes a variable X51 that is not defined in the claim. For the purpose of examination and the application of art, the claim will be interpreted to include the following limitation from page 13 of the specification as filed 11/21/2018.

    PNG
    media_image1.png
    60
    696
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Claims 13 and 14 each include limitations that define stepwise gradients. Claim 1, from which the claims depends, requires a continuous gradient and therefore claims 13 and 14 set forth limitations that are not within the scope of the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2014/0091265) (Stoessel) in view of Kitamura et al (US 20070024185) (Kitamura) and further in view of Forrest (US 2015/0171359).

In reference to claim 1, Stoessel teaches a OLED devices including example 83 (Stoessel [0161]) comprising an ITO electrode, a hole injection layer, a second hole injection layer, a hole transport layer, an electron blocking layer, an emission layer, a hole blocking layer, an electron transport layer and a cathode (Stoessel [0150]) wherein the emission layer has the following composition (Stoessel Table 1) M1:M2:PtL1 wherein M1, M2 and PtL1 are as shown below and the hole transport layer is HTM as shown below. 


    PNG
    media_image2.png
    352
    240
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    206
    416
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    342
    225
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    249
    212
    media_image5.png
    Greyscale


Stoessel does not expressly teach that the concentration of the phosphorescent dopant is varied within the emission layer as instantly claimed. 

With respect to the difference, Kitamura teaches in analogous art an organic EL element including a pair of electrodes and a light emitting layer wherein the light emitting layer is made of a mixture of a host material and a dopant material and a concentration profile of the dopant material along a thickness direction. Kitamura teaches a method for the creation of such concentration profiles by moving an evaporation unit with respect to the substrate such that the concentration of host 

    PNG
    media_image6.png
    422
    407
    media_image6.png
    Greyscale

In light of the motivation of using the concentration profiles as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the concentration profiles as described by Kitamura in order to improve luminous efficiency and thereby arrive at the claimed invention. 

Stoessel in view of Kitamura does not expressly teach that the dopant concentration gradient has minimum values of 0.5% to 20% and that the dopant concentration has maximal values of 10% 

With respect to the difference, Forrest teaches in analogous art, a variety of concentration gradient profiles for dopants in light emitting layers using stepwise or continuous gradients and Forrest further teaches that the high concentration regions include dopant at 5 wt. % to 30 wt. % and the low concentration ranges from 0 wt. % to 15 wt. %. (Forrest e.g. [0089]).  Forrest further teaches that concentration gradients as described give improved device lifetimes (Forrest [0081]). 
In light of the motivation of using the relative minimal and maximal concentrations as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the minimal and maximal concentrations as described by Forrest in order to provide devices with improved lifetime, and thereby arrive at the claimed invention.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For Claim 1: Reads on the claimed device wherein the anode is the two electrodes, an emission layer, a hole transport region and an electron transport region wherein the emission layer comprises two host materials (M1 and M2) and a dopant (PtL1) wherein the dopant concentration in the host material is at a maximum at the edges of the emission layer and at a lower level elsewhere as defined by a function as claimed and wherein the function is continuous.
For Claim 2: Reads on the claimed concentrations.
For Claim 5: Reads on the claimed concentration profile.
For Claim 6: Reads on Pt.
For Claim 7: Reads on a square planar coordination structure. 
For Claim 8: Reads on wherein the ligand and metal form three cyclometalated rings. 
For Claim 10: Reads on wherein the host includes an electron transport and hole transport host wherein the electron transport host comprises a triazine and the hole transport host does not comprise an electron transport moiety. 
For Claim 11: Reads on wherein the electron transport host comprises a triazine group and the hole transport host comprises a carbazole group. 
For Claim 12: Reads on wherein the hole transport region comprises an amine-based compound. 
For Claim 15: Carrying out each operation once as taught by Kitamura reads on the claimed profile.
For Claim 17: Carrying out each operation twice as taught by Kitamura reads on the claimed profile. 


In reference to claims 16 and 18, Stoessel in view of Kitamura teaches the device as described above for claim 1. Stoessel and Kitamura does not expressly teach that the relative minima and maxima of the profile have a minimum that spans from a position of for example x32 and x33 (for e.g. claim 16) wherein x32  < x-33, as the x32 and x33 only need be different by any amount, e.g. 1 Å, the device of Stoessel in view of Kitamura would meet such a requirement as two points at the relative maxima and minima could be chosen so close to necessarily have an identical concentration. 

Claims 1, 4-8, and 10-18  are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2014/0091265) (Stoessel) in view of Premutico et al (US 20150263305) (Premutico) and further in view of Forrest (US 2015/0171359).

In reference to claim 1, Stoessel teaches a OLED devices including example 83 (Stoessel [0161]) comprising an ITO electrode, a hole injection layer, a second hole injection layer, a hole transport layer, an electron blocking layer, an emission layer, a hole blocking layer, an electron transport layer and a cathode (Stoessel [0150]) wherein the emission layer has the following composition (Stoessel Table 1) M1:M2:PtL1 wherein M1, M2 and PtL1 are as shown below and the hole transport layer is HTM as shown below. 


    PNG
    media_image2.png
    352
    240
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    206
    416
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    342
    225
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    249
    212
    media_image5.png
    Greyscale




With respect to the difference, Premutico teaches in analogous art, an OLED having an organic layer formed of a dopant and a host disposed between an anode and a cathode wherein the dopant’s concentration level in the organic layer along a direction perpendicular to the first and second planar surfaces of the organic layer, defines a concentration gradient that enhances the OLED’s efficiency (Premutico abstract) and having a first planar surface and a second planar surface that are parallel to the anode and the cathode and having a perpendicular distance L between the first planar surface and the second planar surface, wherein the anode is closer to the first planar surface than to the second planar surface; wherein the first organic layer comprises a dopant material and a host material; wherein the dopant material has a concentration level in the first organic layer that is between 0.1-90 wt. % and is generally constant throughout the first organic layer along a direction parallel to the first and second planar surfaces; wherein the dopant material's concentration level in the first organic layer along a direction perpendicular to the first and second planar surfaces, is not generally constant and defines a first concentration gradient along the direction perpendicular to the first and second planar surfaces; wherein the first concentration gradient has a first concentration level within a distance that is no more than 0.1L from the first planar surface, a second concentration level within a distance that is no more than 0.1L from the second planar surface, and a third concentration level at a distance less than 0.5L from the first planar surface (Premutico [0010]). Premutico teaches several such concentration gradient profiles including wherein the third 

    PNG
    media_image7.png
    538
    579
    media_image7.png
    Greyscale

In light of the motivation of using the concentration profile as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the concentration profile as described by Premutico in order to enhance OLED device efficiency and thereby arrive at the claimed invention. 

Premutico does not expressly teach that the stepwise concentration gradient is done in a single step but teaches that such a concentration gradient is deposited using a suitable method so that the concentration is changed in a predetermined interval (Premutico [0059]). In the absence of unexpected results, it would have been obvious to the ordinarily skilled artisan to have selected 
For Claim 1: Reads on the claimed device wherein the anode is the two electrodes, an emission layer, a hole transport region and an electron transport region wherein the emission layer comprises two host materials (M1 and M2) and a dopant (PtL1) wherein the dopant concentration in the host material is at a maximum at the edges of the emission layer and at a lower level elsewhere as defined by a function as claimed. 
For Claim 5: Reads on the claimed concentration profile.
For Claim 6: Reads on Pt.
For Claim 7: Reads on a square planar coordination structure. 
For Claim 8: Reads on wherein the ligand and metal form three cyclometalated rings. 
For Claim 10: Reads on wherein the host includes an electron transport and hole transport host wherein the electron transport host comprises a triazine and the hole transport host does not comprise an electron transport moiety. 
For Claim 11: Reads on wherein the electron transport host comprises a triazine group and the hole transport host comprises a carbazole group. 
For Claim 12: Reads on wherein the hole transport region comprises an amine-based compound. 
For Claim 13: Reads on the claimed concentration profile.
In reference to claim 16, Stoessel in view of Premutico teaches the device as described above for claim 1. Premutico teaches that the gradient from C1 to C3 can be performed by a step-wise gradient[0033]. Premutico does not expressly teach that the stepwise concentration gradient is done in more than one step but teaches that such a concentration gradient is deposited using a suitable method so that the concentration is changed in a predetermined interval (Premutico [0059]). In the absence of unexpected results, it would have been obvious to the ordinarily skilled artisan to have selected multiple step transition from the first concentration level to the third concentration level and to the second concentration level with the anticipation that this selection would provide functional device with improved device efficiency as taught by Premutico. 

In reference to claim 14, Stoessel in view of Premutico teaches the device as described above for claim 1. Premutico teaches that the gradient profile can also comprise two minima, e.g. as shown below in Fig 12. Premutico does not expressly teach that central concentration between the two minima is the same as the first concentration and the second concentration levels but the figure illustrates this option (Premutico [0053]). In the absence of unexpected results, it would have been obvious to the ordinarily skilled artisan to have selected this gradient profile from among those taught with the anticipation that this selection would provide functional device with improved device efficiency as taught by Premutico. 

    PNG
    media_image8.png
    591
    652
    media_image8.png
    Greyscale

In reference to claim 18, Stoessel in view of Premutico teaches the device as described above for claim 14. Premutico teaches that the gradient from C1 to C3 can be performed by a step-wise gradient[0033]. Premutico does not expressly teach that the stepwise concentration gradient is done in more than one step but teaches that such a concentration gradient is deposited using a suitable method so that the concentration is changed in a predetermined interval (Premutico [0059]). In the absence of unexpected results, it would have been obvious to the ordinarily skilled 

In reference to claim 4 and 15, Stoessel in view of Premutico teaches the device as described above for claim 1. Premutico teaches that the gradient from C1 to C3 can be performed by a continuous gradient [0033]. In the absence of unexpected results, it would have been obvious to the ordinarily skilled artisan to have selected a continuous gradient from the first concentration level to the third concentration level and to the second concentration level with the anticipation that this selection would provide functional device with improved device efficiency as taught by Premutico. 

In reference to claim 17, Stoessel in view of Premutico teaches the device as described above for claim 14. Premutico teaches that the gradient from C1 to C3 can be performed by a continuous gradient [0033]. In the absence of unexpected results, it would have been obvious to the ordinarily skilled artisan to have selected a continuous gradient from the first concentration level to the third concentration level and to the second concentration level with the anticipation that this selection would provide functional device with improved device efficiency as taught by Premutico. 
Claims 1, 2, 4-9, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nii et al (US 20060182992) (Nii) in view of Premutico et al (US 20150263305) (Premutico) and further in view of Forrest (US 2015/0171359).

In reference to claim 1, Nii teaches an organic electroluminescent device comprising a pair of electrodes and an organic layer including a luminescent layer comprising a metal complex of formula (1) (Nii [0006]-[0011]), e.g. a compound 29 as shown below, (Nii [0172]) and wherein the organic layer further comprises a hole transport and an electron transport layer (Nii [0032]) the luminescent layer further comprises a host material (Nii [0033]). 


    PNG
    media_image9.png
    239
    338
    media_image9.png
    Greyscale

Given that Nii discloses the device configuration that encompasses the presently claimed device configuration, including a pair of electrodes, a hole transport layer, an luminescent layer comprising a host and a compound 29 and an electron transport layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Nii and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 



With respect to the difference, Premutico teaches in analogous art, an OLED having an organic layer formed of a dopant and a host disposed between an anode and a cathode wherein the dopant’s concentration level in the organic layer along a direction perpendicular to the first and second planar surfaces of the organic layer, defines a concentration gradient that enhances the OLED’s efficiency (Premutico abstract) and having a first planar surface and a second planar surface that are parallel to the anode and the cathode and having a perpendicular distance L between the first planar surface and the second planar surface, wherein the anode is closer to the first planar surface than to the second planar surface; wherein the first organic layer comprises a dopant material and a host material; wherein the dopant material has a concentration level in the first organic layer that is between 0.1-90 wt. % and is generally constant throughout the first organic layer along a direction parallel to the first and second planar surfaces; wherein the dopant material's concentration level in the first organic layer along a direction perpendicular to the first and second planar surfaces, is not generally constant and defines a first concentration gradient along the direction perpendicular to the first and second planar surfaces; wherein the first concentration gradient has a first concentration level within a distance that is no more than 0.1L from the first planar surface, a second concentration level within a distance that is no more than 0.1L from the second planar surface, and a third concentration level at a distance less than 0.5L from the first planar surface(Premutico [0010]). Premutico teaches several such concentration gradient profiles including wherein the third 

    PNG
    media_image7.png
    538
    579
    media_image7.png
    Greyscale

In light of the motivation of using the concentration profile as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the concentration profile as described by Premutico in order to enhance OLED device efficiency and thereby arrive at the claimed invention. 

Nii in view of Premutico does not expressly teach that the dopant concentration gradient has minimum values of 0.5% to 20% and that the dopant concentration has maximal values of 10% to 40% as instantly claimed. 



In light of the motivation of using the relative minimal and maximal concentrations as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the minimal and maximal concentrations as described by Forrest in order to provide devices with improved lifetime, and thereby arrive at the claimed invention.  

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For Claim 1: Reads on the claimed device wherein the anode is the two electrodes, an emission layer, a hole transport region and an electron transport region wherein the emission layer comprises a host material and a dopant (compound 29) wherein the dopant concentration in the host material is at a maximum at the edges of the emission layer and at a lower level elsewhere as defined by a function as claimed. 
For Claim 2: Reads on the claimed concentrations.
For Claim 5: Reads on the claimed concentration profile.
For Claim 6: Reads on Pt.
For Claim 7: Reads on a square planar coordination structure. 
For Claim 8: Reads on wherein the ligand and metal form three cyclometalated rings. 
For Claim 9: Reads on a metal M and a tetradenate ligand forming four cyclometalated rings, M is Pt and the ligand comprises a benzimidazole group and a pyridine group.
For Claim 15: Reads on the claimed concentration profile.
For Claim 21: Reads on a metal M and a tetradenate ligand forming four cyclometalated rings, M is Pt and the ligand comprises a benzimidazole group and a pyridine group.


Claims 1-2, 5-9, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (J. Mater. Chem. C, 2015, 3, 8212-8218) (Wang) in view of Premutico et al (US 20150263305) (Premutico) and further in view of Forrest (US 2015/0171359).

In reference to claims 1-2, 5-9, 15 and 21-22, Wang teaches an organic electroluminescent device comprising a electrodes, electron transport layer, hole transport layers and a luminescent layer comprising a metal complex Pt3 as shown below (Wang p 8215) and a host material. 

    PNG
    media_image10.png
    161
    166
    media_image10.png
    Greyscale


Wang does not teach that the concentration of the phosphorescent dopant is varied within the emission layer as instantly claimed. 

With respect to the difference, Premutico teaches in analogous art, an OLED having an organic layer formed of a dopant and a host disposed between an anode and a cathode wherein the 

    PNG
    media_image7.png
    538
    579
    media_image7.png
    Greyscale

In light of the motivation of using the concentration profile as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the concentration profile as described by Premutico in order to enhance OLED device efficiency and thereby arrive at the claimed invention. 

Wang in view of Premutico does not expressly teach that the dopant concentration gradient has minimum values of 0.5% to 20% and that the dopant concentration has maximal values of 10% to 40% as instantly claimed. 

With respect to the difference, Forrest teaches in analogous art, a variety of concentration gradient profiles for dopants in light emitting layers using stepwise or continuous gradients and Forrest further teaches that the high concentration regions include dopant at 5 wt. % to 30 wt. % and the low concentration ranges from 0 wt. % to 15 wt. %. (Forrest e.g. [0089]).  Forrest 

In light of the motivation of using the relative minimal and maximal concentrations as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the minimal and maximal concentrations as described by Forrest in order to provide devices with improved lifetime, and thereby arrive at the claimed invention.  

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For Claim 1: Reads on the claimed device wherein the anode is the two electrodes, an emission layer, a hole transport region and an electron transport region wherein the emission layer comprises a host material and a dopant (compound 29) wherein the dopant concentration in the host material is at a maximum at the edges of the emission layer and at a lower level elsewhere as defined by a function as claimed. 
For Claim 2: Reads on the claimed concentrations.
For Claim 5: Reads on the claimed concentration profile.
For Claim 6: Reads on Pt.
For Claim 7: Reads on a square planar coordination structure. 
For Claim 8: Reads on wherein the ligand and metal form three cyclometalated rings. 
For Claim 9: Reads on a metal M and a tetradenate ligand forming four cyclometalated rings, M is Pt and the ligand comprises a benzimidazole group and a pyridine group.
For Claim 15: Reads on the claimed concentration profile.
For Claim 21: Reads on a metal M and a tetradenate ligand forming four cyclometalated rings, M is Pt and the ligand comprises a benzimidazole group and a pyridine group.
For Claim 22: Reads on a compound with the claimed structure wherein X1 is O, X11 to X14 is CH, X2 is N, X51 is NR7, R7 is alkyl, X21 to X23, X31, X33, X41 to X44 are each CH, X32 is C(t-butyl), and M is Pt.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                           
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786